1

2
                                                                                 JS-6
3

4                                                                               12/30/2019

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   SABER AHMED, et al.,                       )   Case No. ED CV 15-2057 FMO (SPx)
                                                )
12                       Plaintiffs,            )
                                                )   JUDGMENT
13                v.                            )
                                                )
14   HSBC BANK USA, et al.,                     )
                                                )
15                       Defendants.            )
                                                )
16                                              )

17         Pursuant to the Court’s Order Re: Final Approval of Class Action Settlement (“Order”), filed

18   contemporaneously with the filing of this Judgment, IT IS ADJUDGED THAT:

19         1. Plaintiffs Saber Ahmed and John Monteleone shall each be paid a service payment of

20   $5,000 in accordance with the terms of the Settlement Agreement and the Order.

21         2. Class counsel shall be paid $600,000.00 in attorney’s fees, and $51,071.92 in costs in

22   accordance with the terms of the Settlement Agreement.

23         3. The Claims Administrator, JND, shall be paid for its fees and expenses in accordance

24   with the terms of the Settlement Agreement.

25         4. All class members who did not validly and timely request exclusion from the settlement

26   have released their claims, as set forth in the Settlement Agreement, against any of the released

27   parties (as defined in the Settlement Agreement).

28         5. Except as to any class members who have validly and timely requested exclusion, this
1    action is dismissed with prejudice, with all parties to bear their own fees and costs except as

2    set forth herein and in the prior orders of the court.

3    Dated this 30th day of December, 2019.

4

5                                                                       /s/
                                                                 Fernando M. Olguin
6                                                             United States District Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
